Pinkney v Fields (2020 NY Slip Op 03389)





Pinkney v Fields


2020 NY Slip Op 03389


Decided on June 17, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
ANGELA G. IANNACCI, JJ.


2017-03156
 (Index No. 8597/14)

[*1]Shirley Pinkney, etc., et al., respondents,
vParis Fields, et al., appellants.


Stanley E. Orzechowski, East Northport, NY (Stanley E. Orzechowski of counsel), for appellants.
Howard Stern (Pollack, Pollack, Isaac & De Cicco, LLP, New York, NY [Brian J. Isaac], of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Kings County (Lawrence Knipel, J.), dated January 12, 2017. The judgment, insofar as appealed from, upon a decision of the same court, made after a nonjury trial on the issue of damages, awarded the plaintiffs, among other things, damages in the principal sum of $31,741.
ORDERED that the judgment is modified, on the law and the facts, (1) by reducing the award of consequential damages from the principal sum of $24,481.49 to the principal sum of $15,336.12, (2) by reducing the total damages awarded from the principal sum of $31,741 to the principal sum of $22,595.63, and (3) by deleting the provision thereof awarding the plaintiffs interest on the principal sum of $31,741; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for a recalculation of interest on the damages award, and thereafter for the entry of an appropriate amended judgment.
This is an action, inter alia, to recover damages for breach of a contract pursuant to which the plaintiffs hired the defendants to perform renovation work on a residential building located in Brooklyn. Following a nonjury trial on the issue of damages, the Supreme Court rendered a decision and a judgment thereon. The defendants appeal.
In reviewing a determination made after a nonjury trial, this Court's power is as broad as that of the trial court, and we may render a judgment we find warranted by the facts, taking into account that in a close case, the trial court had the advantage of seeing and hearing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499).
Here, with one exception, the Supreme Court's determinations regarding damages were warranted by the facts (see Mad Den, Inc. v Vaccarino, 151 AD3d 712, 714). As the plaintiffs concede, the determination to award consequential damages in the principal sum of $24,481.49 was not warranted by the facts. Instead, based on the trial evidence, a consequential damages award in the principal sum of $15,336.12 was warranted by the facts.
The defendants' remaining contentions either are not properly before us, are without merit, or have been rendered academic in light of our determination.
Accordingly, we reduce the award of consequential damages from the principal sum of $24,481.49 to the principal sum of $15,336.12, reduce the total damages awarded from the principal sum of $31,741 to the principal sum of $22,595.63, and remit the matter to the Supreme Court, Kings County, for a recalculation of interest on the damages award, and thereafter for the entry of an appropriate amended judgment.
RIVERA, J.P., BALKIN, LEVENTHAL and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court